EXHIBIT 10.1






















CREDIT AGREEMENT




Dated as of December 15, 2006




by and among




1ST FRANKLIN FINANCIAL CORPORATION,

as Borrower




WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender, and




BMO CAPITAL MARKETS FINANCING, INC.

 as a Lender,




and




THE INTITAL LENDERS PARTY HERETO AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders























TABLE OF CONTENTS




Article I. Definitions

1

Section 1.1.  Definitions.

1

Section 1.2.  General; References to Times.

19

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

20

Article II. Credit Facility

20

Section 2.1.  Revolving Loans.

20

Section 2.2.  Rates and Payment of Interest on Loans.

21

Section 2.3.  Number of Interest Periods.

21

Section 2.4.  Repayment of Loans.

22

Section 2.5.  Prepayments.

22

Section 2.6.  Continuation.

22

Section 2.7.  Conversion.

22

Section 2.8.  Notes.

23

Section 2.9.  Voluntary Reductions of the Commitment.

23

Section 2.10.  Amount Limitations.

24

Article III. Payments, Fees and Other General Provisions

24

Section 3.1.  Payments.

24

Section 3.2.  Pro Rata Treatment.

24

Section 3.3.  Sharing of Payments, Etc.

25

Section 3.4.  Several Obligations.

25

Section 3.5.  Minimum Amounts.

26

Section 3.6.  Fees.

26

Section 3.7.  Computations.

26

Section 3.8.  Usury.

27

Section 3.9.  Agreement Regarding Interest and Charges.

27

Section 3.10.  Statements of Account.

27

Section 3.11.  Defaulting Lenders.

27

Section 3.12.  Taxes.

28

Article IV. Yield Protection, Etc.

29

Section 4.1.  Additional Costs; Capital Adequacy.

29

Section 4.2.  Suspension of LIBOR Loans.

30

Section 4.3.  Illegality.

31

Section 4.4.  Compensation.

31

Section 4.5.  Affected Lenders.

32

Section 4.6.  Treatment of Affected Loans.

32

Section 4.7.  Change of Lending Office.

33

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

33

Article V. Conditions Precedent

33

Section 5.1.  Initial Conditions Precedent.

33

Section 5.2.  Conditions Precedent to All Loans.

35





Article VI. Representations and Warranties

36

Section 6.1.  Representations and Warranties.

36

Section 6.2.  Survival of Representations and Warranties, Etc.

42

Article VII. Affirmative Covenants

42

Section 7.1.  Preservation of Existence and Similar Matters.

42

Section 7.2.  Compliance with Applicable Law, Material Contracts and Licenses.

42

Section 7.3.  Maintenance of Property.

43

Section 7.4.  Conduct of Business.

43

Section 7.5.  Insurance.

43

Section 7.6.  Payment of Taxes and Claims.

43

Section 7.7.  Visits and Inspections.

44

Section 7.8.  Use of Proceeds.

44

Section 7.9.  Environmental Matters.

44

Section 7.10.  Books and Records.

45

Section 7.11.  Further Assurances.

45

Section 7.12.  New Subsidiaries/Guarantors.

45

Article VIII. Information

45

Section 8.1.  Interim Financial Statements.

45

Section 8.2.  Year-End Statements.

46

Section 8.3.  Projections.

46

Section 8.4.  Compliance Certificate.

46

Section 8.5.  Borrowing Base Certificate.

47

Section 8.6.  Other Information.

47

Article IX. Negative Covenants

49

Section 9.1.  Financial Covenants.

50

Section 9.2.  Restricted Payments.

50

Section 9.3.  Indebtedness.

51

Section 9.4.  Investments.

51

Section 9.5.  Liens; Negative Pledges; Other Matters.

52

Section 9.6.  Merger, Consolidation, Sales of Assets and Other Arrangements.

53

Section 9.7.  Fiscal Year.

53

Section 9.8.  Modifications of Organizational Documents; Change in Business;
Credit and Collection Guidelines.  53

Section 9.9.  Modifications to Material Contracts.

54

Section 9.10.  Transactions with Affiliates.

54

Section 9.11. ERISA Exemptions.

54

Section 9.12.  Sale/Leaseback.

54

Section 9.13.  Guaranties.

54

Section 9.14.  Capital Expenditures.

55

Section 9.15.  Speculative Transactions.

55





Article X. Default

55

Section 10.1.  Events of Default.

55

Section 10.2.  Remedies Upon Event of Default.

58

Section 10.3.  Remedies Upon Default.

59

Section 10.4.  Allocation of Proceeds.

59

Section 10.5.  Performance by Agent.

60

Section 10.6.  Rights Cumulative.

60

Article XI. The Agent

60

Section 11.1.  Authorization and Action.

60

Section 11.2.  Agent’s Reliance, Etc.

61

Section 11.3.  Notice of Defaults.

62

Section 11.4.  Wachovia as Lender.

62

Section 11.5.  Approvals of Lenders.

62

Section 11.6.  Lender Credit Decision, Etc.

63

Section 11.7.  Indemnification of Agent.

63

Section 11.8.  Successor Agent.

64

Article XII. Miscellaneous

65

Section 12.1.  Notices.

65

Section 12.2.  Expenses.

66

Section 12.3.  Setoff.

66

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

67

Section 12.5.  Successors and Assigns.

68

Section 12.6.  Amendments.

71

Section 12.7.  Nonliability of Agent and Lenders.

72

Section 12.8.  Confidentiality.

72

Section 12.9.  Indemnification.

73

Section 12.10.  Termination; Survival.

75

Section 12.11.  Severability of Provisions.

75

Section 12.12.  GOVERNING LAW.

76

Section 12.13.  Patriot Act.

76

Section 12.14.  Counterparts.

76

Section 12.15.  Obligations with Respect to Loan Parties.

76

Section 12.16.  Limitation of Liability.

76

Section 12.17.  Entire Agreement.

76

Section 12.18.  Construction.

77




SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 9.4.

Existing Investments





EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B

Form of Borrowing Base Certificate

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Revolving Note

EXHIBIT G

Form of Opinion of Counsel

EXHIBIT H

Form of Compliance Certificate

EXHIBIT I

Form of Guaranty














THIS CREDIT AGREEMENT (this “Agreement”) dated as of December 15, 2006 by and
among 1ST FRANKLIN FINANCIAL CORPORATION, a corporation formed under the laws of
the State of Georgia (the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”) and as a Lender (defined below) and BMO CAPITAL MARKETS
FINANCING, INC. (together with Wachovia Bank, National Association and each of
their assignees pursuant to Section 12.5.(b), each a “Lender” and collectively
the “Lenders”).




WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the amount of $50,000,000, on the terms and
conditions contained herein.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:




ARTICLE I. DEFINITIONS

Section 1.1.  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:




“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.




“Account Debtor” means any person who is or may become obligated under or with
respect to a Finance Receivable.




“Acquisition” means the acquisition by the Borrower or any Subsidiary of all or
substantially all of the business or a line of business (whether by the
acquisition of Equity Interests, assets or a combination thereof) of any other
Person.




“Additional Costs” has the meaning given that term in Section 4.1.




“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.




“Adjusted Value of Insurance Subsidiary Cash and Securities” means the lesser
of: (a) the Permitted Insurance Subsidiary Dividend or (b) the sum of: (i) 80%
of Investment Grade





1



















Debt Securities owned by the Insurance Subsidiaries plus (ii) 80% of
Unrestricted Cash held by the Insurance Subsidiaries plus (iii) 90% of US
Government Securities owned by the Insurance Subsidiaries.




“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding five percent (5.0%) or
more of any Equity Interest in the Borrower; or (c) five percent (5.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
 The Affiliates of a Person shall include any senior officer or director of such
Person who has the ability to control such person who has the ability to control
such Person.  In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.




“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.




“Agreement Date” means the date as of which this Agreement is dated.




“Allowance for Doubtful Finance Receivables” means, as of any date of
determination, the amount booked by the Borrower in its most recent financial
statements which is sufficient to provide protection against loan losses, all in
accordance with GAAP.




“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.




“Applicable Margin” means (a) in the case of a LIBOR Loan, plus 2.25% and (b) in
the case of a Base Rate Loan, less 0.50%.




“Assignee” has the meaning given that term in Section 12.5.(b).




“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 12.5.), and accepted by the Agent, substantially in the form of
Exhibit A or any other form approved by the Agent.




“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.





2






















“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.




“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.




“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.




“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of: (i) the Adjusted Value of Insurance Subsidiary Cash and Securities plus
(ii) 80% of the sum of:




(a)

Unrestricted Cash held by the Borrower; plus




(b)

Net Finance Receivables; less




(c)

Allowance for Doubtful Finance Receivables; provided, however, that the amount
of Allowance for Doubtful Finance Receivables shall be deemed to be not less
than 3% of the aggregate amount of Net Finance Receivables; less




(f)

the amount of Net Finance Receivables attributable to Account Debtors that are
subject to any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding; less




(g)

the amount by which Finance Receivables that are delinquent by 60 days or more
(excluding the Finance Receivables attributable to Account Debtors that are
subject to any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding) exceed the Allowance for
Doubtful Finance Receivables; provided, however, the amount of  Allowance for
Doubtful Finance Receivables shall be deemed to be not less than 3% of the
aggregate amount of Net Finance Receivables; less




(h)

the aggregate outstanding principal amount of Senior Demand Notes and Commercial
Paper; less




(i)

the aggregate outstanding principal amount of loans to, or investments in,
Insiders to the extent that such loans or investments exceed $100,000 in
aggregate principal amount; less




(j)

the aggregate principal amount of Subordinated Notes redeemed prior to their
stated maturity within the 12-months immediately preceding any date of
determination; less




(k)

the aggregate amount of Dealer Reserves then in existence on any date of
determination; less








3



















(l)

any Finance Receivable for which any payments have been deferred or for which
the applicable Account Debtor’s performance has been modified or waived in any
respect other than in accordance with the Credit and Collections Guidelines.




Notwithstanding the forgoing, Agent reserves the right, at any time and from
time to time after the Effective Date, to establish reserves against the
Borrowing Base or to adjust the foregoing definition in the exercise of the
Agent’s reasonable credit judgment in the event that the rate of collection of
any Finance Receivable or any class of Finance Receivables is materially less
than historical collection rates or that the Borrower’s Provision for Loan
Losses is materially less than the Borrower’s Net Charge-Offs.




“Borrowing Base Certificate” means the certificate in the form attached hereto
as Exhibit B.




“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Atlanta, Georgia are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.




“Capital Expenditures” means all payments due (whether or not paid during any
fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution or addition thereof, which has a useful life of more
than one year, including without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges and Capitalized Lease Obligations.




“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.




“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year





4



















from the date acquired; and (e) investments in money market funds registered
under the Investment Company Act of 1940, as amended, which have net assets of
at least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.




“Charged-Off Finance Receivables” means a Finance Receivable that has been
written off.




“Commercial Paper” means the short term promissory notes issued by the Borrower
from time to time in connection with its commercial paper program.




“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1. in an amount up to, but not exceeding,
the amount set forth for such Lender on its signature page hereto as such
Lender’s “Commitment Amount” or as set forth in the applicable Assignment and
Assumption, as the same may be reduced from time to time pursuant to
Section 2.9. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5.; provided,
however, in no event shall the aggregate Commitment of all of the Lenders exceed
$50,000,000.




“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.




“Compliance Certificate” has the meaning given that term in Section 8.4.




“Consolidated Interest Expense” means, for any period, without duplication,
total interest expense of the Borrower and its Subsidiaries, determined on a
consolidated basis for such period.




“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
the sum of: (i) Consolidated Net Income, plus (ii) Consolidated Interest Expense
(to the extent deducted therefrom), plus (iii) income tax expense (to the extent
deducted therefrom) divided by (b) Consolidated Interest Expense, all determined
on a rolling four-quarter basis.




“Consolidated Liabilities” means, as of any date of determination, the aggregate
Indebtedness and other liabilities of the Borrower and its Subsidiaries, after
deducting all intercompany items, all determined on a consolidated basis.




“Consolidated Net Income”

means, with respect to the Borrower and its Subsidiaries for any period, the net
income (or loss) of the Borrower and its Subsidiaries, after eliminating any
intercompany items, all on a consolidated basis for such period.








5



















“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets of the Borrower and its Subsidiaries on a consolidated basis, after
deducting therefrom (i) the book amount of intangible assets determined in
accordance with GAAP, including, without limitation, goodwill, trademarks, trade
names, copyrights, patents, licenses and all rights if any with respect thereto
and unamortized debt discount and expenses, (ii) any excess of the book carrying
value of cost of any assets, determined in accordance with GAAP, (iii) any
assets of a kind that were or would have been classified as “collateral held for
resale” in the Borrower’s consolidated financial statements, (iv) all
intercompany items and (v) loans to Insiders.




“Consolidated Subordinated Debt” means, as of any date of determination, the
aggregate principal amount of the Subordinated Debt then outstanding of the
Borrower and its subsidiaries, after eliminating all intercompany items, all on
a consolidated basis.




“Consolidated Tangible Net Worth” means, as of any date of determination, the
amount by which Consolidated Net Tangible Assets exceed Consolidated
Liabilities.




“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.




“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.7.




“Credit and Collections Guidelines” means those Finance Receivables credit and
collection guidelines, policies and practices of the Borrower in effect on the
Agreement Date, as amended, restated or modified in connection with the terms of
this Agreement.




“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, but in any event shall not include a Conversion of
a LIBOR Loan into a Base Rate Loan.




“Dealer Reserve” means all amounts held in reserve by the Borrowers or its
Subsidiaries, with respect to Sales Finance Paper purchased from automotive or
other dealers.




“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.




“Defaulting Lender” has the meaning given that term in Section 3.11.




“Dollars” or “$” means the lawful currency of the United States of America.




“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.








6



















“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials and any applicable rule of common law relating primarily to
the environment or Hazardous Materials.




“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.




“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.




“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.




“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.




“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.




“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.




“Finance Receivables” means all unpaid amounts owed to the Borrower with respect
to extensions of credit including credit insurance premiums by the Borrower that
are (a) direct cash loans made and maintained pursuant to, and in conformity in
all material respects with, Applicable Law, (b) loans secured by mortgages,
deeds of trust or deeds to secure debt that are first or second priority and
that encumber single family residential real property made and maintained
pursuant to, and in conformity in all material respects with, all Applicable
Laws or (c) Sales Finance Paper.





7






















“Finance Receivables Pool Purchase” means the purchase by the Borrower from a
third party of any receivables evidencing (a) direct cash loans made and
maintained pursuant to, and in conformity in all material respects with,
Applicable Law, (b) loans secured by mortgages, deeds of trust or deeds to
secure debt that are first or second priority and that encumber single family
residential real property made and maintained pursuant to, and in conformity in
all material respects with, all Applicable Laws or (c) Sales Finance Paper.  A
Finance Receivables Pool Purchase shall not constitute an Acquisition so long as
the Borrower does not acquire any other assets from the third party seller other
than receivables and rights related thereto.




“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
 For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.




“Frandisco Life” means Frandisco Life Insurance Company, a Georgia insurance
company.




“Frandisco Property” means Frandisco Property and Casualty Insurance Company, a
Georgia insurance company.




“Franklin Securities” means Franklin Securities, Inc., a Georgia corporation.




“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
subject to Section 1.2.




“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.




“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.




“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Subsidiary of the Borrower.  As of the
Agreement Date, Frandisco Life and Frandisco Property shall each be a Guarantor.




“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable





8



















instruments for collection or deposit in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the Limited Guaranty to which the
Guarantors are parties substantially in the form of Exhibit I.




“Hazardous Materials” means any substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances” or any other formulation intended to define, list or classify
substances by reason of deleterious properties.




“Home Office” means the Borrower’s headquarters located at 213 East Tugalo
Street, Toccoa, Georgia 30677.




“Insider” means any director, officer or shareholder of the Borrower or any
Affiliate, or any relative of any director, officer or shareholder of the
Borrower or any Affiliate.




“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due or, if
overdue for more than 60 days, as to which such trade debt is being disputed or
contested in good faith and with respect to which adequate reserves in
conformity with GAAP, if any are so required, have been established on the books
of such Person); (b) all obligations of such Person, whether or not for money
borrowed (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments; (c) all reimbursement obligations (contingent or otherwise) of such
Person in respect of letters of credit or acceptances (whether or not the same
have been presented for payment); (d) all Off-Balance Sheet Obligations of such
Person; (e) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest issued by such
Person or any other Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement; (g)  Capitalized
Lease Obligations of such Person; (h) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to





9



















such Person; and (i) all Indebtedness of another Person secured by any Lien on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation.  All Loans shall constitute Indebtedness of the Borrower.
 Indebtedness shall not include accrued expenses and deferred income taxes.




“Insurance Subsidiaries” means Frandisco Life and Frandisco Property.




“Intellectual Property” has the meaning given that term in Section 6.1.(t).




“Interest Period” means each period commencing on the date such LIBOR Loan is
made, or in the case of the Continuation of a LIBOR Loan the last day of the
preceding Interest Period for such Loan, and ending 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month, or
on a day for which there is no corresponding day in the appropriate subsequent
calendar month, shall end on the last Business Day of the appropriate subsequent
calendar month.  Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).




“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.




“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, (c) (i) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person
or (ii) a Finance Receivables Pool Purchase, or (d) becoming a general or
limited partner in any general or limited partnership.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
of cash, property or other assets actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.




“Investment Grade Debt Securities” means (a) non-convertible long-term corporate
bond, with an Investment Grade Rating, (b) bonds or other debt instruments
issued by a State or local government authority with an Investment Grade Rating
and (c) commercial paper rated “A2” or better by S&P and “P2” or better by
Moody’s.




“Investment Grade Rating” means a credit rating of “BBB-” or better from S&P and
Baa3 or higher from Moody’s.





10






















“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its successors and permitted assigns.




“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender of which such
Lender may notify the Agent in writing from time to time.




“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Agent as the rate of interest at which Dollar deposits in the
approximate amount of the LIBOR Loan comprising part of such borrowing would be
offered by the Agent to major banks in the London interbank Eurodollar market at
their request at or about 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.




“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.




“Loan” means a Revolving Loan.








11



















“Loan Document” means this Agreement, each Note, the Guaranty, any subordination
agreement entered into in connection with Subordinated Debt and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.




“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations.  Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.




“Marketable Securities” means Investment Grade Debt Securities and US Government
Securities.




“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the Loan Parties taken as a whole to perform their obligations under any
Loan Document to which they are party, (c) the validity or enforceability of any
of the Loan Documents or (d) the rights and remedies of the Lenders and the
Agent under any of the Loan Documents.




“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could (a) reasonably be
expected to have a Material Adverse Effect and (b) reasonably be expected to
result in such Person incurring liability thereunder in excess of $1,000,000,
but in any event “Material Contract” shall include the Subordinated Indenture.




“Moody’s” means Moody’s Investors Service, Inc., and its successors.




“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.




“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.  




“Net Charge-Offs” means, for any period, the sum of (a) the aggregate amount of
Charged-Off Finance Receivables during such period less (b) the aggregate
amounts received during such period with respect to Charged-Off Finance
Receivables.




“Net Finance Receivables” means Finance Receivables, less, to the extent
included therein, (a) unearned or deferred finance charges, (b) unearned
insurance premiums and (c)





12



















unearned or accrued interest, less any further charges, reserves or other
amounts as the Borrower’s independent auditors may determine to be appropriate
or required under GAAP for the purposes of the Borrower’s quarterly and annual
financial statements.




“Note” means a Revolving Note.




“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.




“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.




“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.




“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees, indemnification obligations,
interest rate swaps or other hedging agreements not entered into for speculative
purposes and other financial products or services offered by the Agent or any
Lender or any Affiliate of any Lender, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.




“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.




“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).




“Participant” has the meaning given that term in Section 12.5.(d).




“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.




“Permitted Acquisition(s)” means an Acquisition that satisfies each of the
following requirements:





13






















(a)

such business or line of business is in the same, a substantially related or a
complimentary line of business as the business of the Borrower and its
Subsidiaries, taken as a whole, conducted on the Agreement Date and such Person
or such line of business to be acquired is located in the United States of
America;




(b)

such Acquisition is made with the approval of the board of directors of the
Person to be acquired;




(c)

both before and immediately after giving pro forma effect to any such
Acquisition (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties contained herein and in
the other Loan Documents would be true and correct in all material respects
except for those which related to an earlier date;




(d)

immediately after giving pro forma effect to such Acquisition as though the
Acquisition had closed on the first day financial period for which the most
recent financial statements have been delivered pursuant to Sections 8.1. or
8.2., the Borrower would be in compliance with the financial covenants in
Section 9.1. and the Agent shall have received a pro forma Compliance
Certificate evidencing such compliance;




(e)

(i) the aggregate total consideration (including cash and non-cash
consideration) paid in connection with such Acquisition, when taken together
with the aggregate total consideration paid in connection with all other
Acquisitions and all Finance Receivable Pool Purchases consummated during any
fiscal year of the Borrower, shall not exceed $4,000,000 and (ii) the aggregate
total consideration (including cash and non-cash consideration) paid in
connection with all Acquisitions and all Finance Receivable Pool Purchases
during the term of this Agreement, shall not exceed $12,000,000;




(f)

Agent has received each item required pursuant to Section 7.12. hereof if the
Acquisition is a purchase of a Person; and

 

(g)

the number of such Acquisitions shall not exceed five over the term of this
Agreement and two in any fiscal year.




“Permitted Insurance Subsidiary Dividend” means the aggregate amount of
dividends that the Insurance Subsidiaries may make to the Borrower in any 12
month period commencing on March 15th of each year without the prior approval of
the Office of the Commissioner of Insurance of the State of Georgia, as such
amount is determined by the Borrower in accordance with Applicable Law.




“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in





14



















the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens or encumbrances imposed upon Frandisco Life’s or
Frandisco Property’s respective assets, pursuant to trusts or otherwise, for the
purpose of maintaining reserves pursuant to any Applicable Law pertaining to
insurance companies; (d) Liens securing Indebtedness permitted by Section
9.3.(b), so long as such Liens are limited to the fixed capital asset acquired
and are incurred within 90 days of the acquisition of such fixed capital asset;
(e) Liens in existence as of the Agreement Date and set forth on
Schedule 6.1.(f) and renewals, replacements and refinancings of the Indebtedness
secured by such Liens so long as the principal amount of Indebtedness secured by
such Liens does not increase and the Lien securing such Indebtedness is limited
to the asset originally encumbered; and (f) normal and customary rights of
set-off on deposits of cash in favor of banks and other depositary institutions.




“Permitted Tax Distributions” shall mean Restricted Payments made by the
Borrower to its shareholders for the sole purpose of paying the Shareholders’
Annual Tax Liability.




“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.




“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.




“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus 2%.




“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.




“Principal Office” means the address of the Agent specified in Section 12.1., or
any subsequent office which the Agent shall have specified by written notice to
the Borrower and Lenders as the Principal Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed.




“Provision for Loan Losses” means, as of any period of determination, the
expense recorded for loan losses set forth on the Borrower’s income statement
for such period, all in accordance with GAAP.




“Register” has the meaning given that term in Section 12.5.(c).





15






















“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.




“Requisite Lenders” means, as of any date, Lenders having at least 50% of the
aggregate amount of the Commitments (not held by Defaulting Lenders who are not
entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 50% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting Lenders); provided, however, that if,
at any time, there should exist 2 or fewer Lenders, then “Requisite Lenders”
shall mean both of such Lenders, but shall exclude in any case a Lender that is
a Defaulting Lender.




“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and president of the
Borrower or such Subsidiary.




“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Borrower or any Subsidiary
now or hereafter outstanding; and (d) any optional or voluntary redemption,
prepayment or other retirement, prior to the stated maturity thereof, or prior
to the due date of any regularly scheduled installment or amortization payment
with respect thereto, of any Indebtedness (other than the Obligations).




“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).




“Revolving Note” has the meaning given that term in Section 2.8.(a).




“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.




“Sales Finance Paper” means all promissory notes and security therefore
evidencing the sale of consumer goods or services or both to retail customers
that are financed or purchased by the Borrower, and that were created and are
maintained in conformity in all material respects with Applicable Law.








16



















“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.




“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.




“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.




“Senior Debt” means, as of any date of determination, the sum of all outstanding
(i) Senior Loans, (ii) Senior Demand Notes and (iii) Commercial Paper.




“Senior Demand Notes” means the Senior Demand Notes issued by the Borrower from
time to time, as more fully described in that certain prospectus titled
$80,000,000 Senior Demand Notes and dated as of May 4, 2006, as the same may be
amended, modified, supplemented, increased or restated from time to time.




“Shareholders’ Annual Tax Liability” shall mean, for each fiscal year of the
Borrower, an amount equal to the cumulative amount of taxable income of the
Borrower for the relevant fiscal year allocated, without duplication, to any
direct and indirect owners or holders of any Equity Interest of the Borrower,
multiplied by the highest individual marginal state and federal income tax rate
in effect during the applicable tax period in which such taxable income is so
allocated.




“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.




“Subordinated Debt” means, as of any date of determination, the sum of: (a) all
amounts outstanding with respect to the Subordinated Notes plus (b) any other
Indebtedness subordinated to the Obligations pursuant to a subordination
agreement in form and substance satisfactory to the Requisite Lenders in their
sole discretion.  




“Subordinated Indenture” means that certain Indenture dated as of October 31,
1984, as the same may be amended, modified, supplemented, restated, renewed,
refinanced or replaced from time to time.




“Subordinated Notes” means the Variable Rate Subordinated Debentures issued by
the Borrower from time to time under the Subordinated Indenture, the repayment
of which are





17



















subordinate in right of payment to the Obligations, the Senior Demand Notes, the
Commercial Paper and any other Indebtedness of the Borrower.




“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.




“Taxes” has the meaning given that term in Section 3.12.




“Termination Date” means December 15, 2009.




“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.




“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.




“Unrestricted Cash” means cash deposited at a United States financial
institution or a United States branch or agency of a foreign financial
institution, in each case, held by the Borrower or an Insurance Subsidiary and
which is freely transferable and not subject to a Lien, pledge, security
interest, encumbrance, escrow or cash collateral arrangement, statutorily
imposed reserve required under insurance or other Applicable Law or other
restriction on its use, other than normal and customary rights of set-off on
deposits of cash in favor of banks and other depositary institutions.




“US Government Securities” means bonds and notes backed by the full faith and
credit of the United States Department of Treasury that have a maturity of
greater than 2 years from the date of purchase.




“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.




“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such





18



















Person or one or more other Subsidiaries of such Person or by such Person and
one or more other Subsidiaries of such Person.




Section 1.2.  General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) in
connection with the negotiation of such financial ratios, the Borrower shall
provide to the Agent and the Lenders at such time (and only at such time)
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Atlanta, Georgia time.




Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.




ARTICLE II. CREDIT FACILITY

Section 2.1.  Revolving Loans.

(a)

Generally.  Subject to the terms and conditions hereof, during the period from
the Effective Date to but excluding the Termination Date, each Lender severally
and not jointly





19



















agrees to make Revolving Loans to the Borrower in an aggregate principal amount
at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Commitment; provided, however, the aggregate principal amount of
Revolving Loans at any one time outstanding shall not exceed the Borrowing Base.
 Subject to the terms and conditions of this Agreement, during the period from
the Effective Date to but excluding the Termination Date, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder.




(b)

Requesting Revolving Loans.  The Borrower shall give the Agent notice pursuant
to a Notice of Borrowing or telephonic notice of each borrowing of Revolving
Loans.  Each Notice of Borrowing shall be delivered to the Agent (i) in the case
of LIBOR Loans, before 11:00 a.m. on the date three Business Days prior to the
proposed date of such borrowing and (ii) in the case of Base Rate Loans, before
1:00 p.m. on the proposed date of such borrowing.  Any such telephonic notice
shall include all information to be specified in a written Notice of Borrowing
and shall be promptly confirmed in writing by the Borrower pursuant to a Notice
of Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice.  The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent.  Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower.




(c)

Disbursements of Revolving Loan Proceeds.  (i) In the case of LIBOR Loans, no
later than 1:00 p.m. on the date specified in the Notice of Borrowing and (ii)
in the case of Base Rate Loans, no later than 3:00 p.m. on the date specified in
the Notice of Borrowing, each Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
 With respect to Revolving Loans to be made after the Effective Date, unless the
Agent shall have been notified by any Lender prior to the specified date of
borrowing that such Lender does not intend to make available to the Agent the
Revolving Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Revolving Loan available to the Agent
on the date of the requested borrowing as set forth in the Notice of Borrowing
and the Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  Subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Agent will make the
proceeds of such borrowing available to the Borrower (i) in the case of LIBOR
Loans, no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing and (ii) in the case of Base Rate Loans, no
later than 4:00 p.m. on the date and at the account specified by the Borrower in
such Notice of Borrowing.




Section 2.2.  Rates and Payment of Interest on Loans.

(a)

Rates.  The Borrower promises to pay to the Agent for the account of each Lender
interest on the unpaid principal amount of each Loan made by such Lender for the
period from and including the date of the making of such Loan to but excluding
the date such Loan shall be paid in full, at the following per annum rates:








20



















(i)

during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time) plus the Applicable Margin;




(ii)

during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for such
Loan for the Interest Period therefor plus the Applicable Margin;




Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender and on any other amount payable by the Borrower hereunder or under the
Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law) and, notwithstanding anything herein to the contrary, such
interest shall accrue at the Post-Default Rate until the earliest of (a) waiver
by the Lenders required by Section 12.6 hereof to waive such an Event of Default
or (b) this Agreement shall have been terminated in accordance with
Section 12.10 hereof.




(b)

Payment of Interest.  Accrued and unpaid interest on each Loan shall be payable
(i) in the case of a Base Rate Loan, monthly in arrears on the first day of each
calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last day of
each Interest Period therefor, and, if such Interest Period is longer than three
months, at three-month intervals following the first day of such Interest
Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted).  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower.  All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.




Section 2.3.  Number of Interest Periods.

There may be no more than 4 different Interest Periods for LIBOR Loans
outstanding at the same time.




Section 2.4.  Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.




Section 2.5.  Prepayments.

(a)

Optional.  Subject to Section 4.4., the Borrower may prepay any Loan at any time
without premium or penalty.  The Borrower shall give the Agent at least one
Business Day’s prior written notice of the prepayment of any LIBOR Loan, but no
prior written notice shall be required for the prepayment of any Base Rate Loan.








21



















(b)

Mandatory.  If at any time the aggregate principal amount of all outstanding
Revolving Loans exceeds the lesser of (i) the aggregate amount of the
Commitments in effect at such time or (ii) the Borrowing Base, the Borrower
shall immediately pay to the Agent for the accounts of the Lenders the amount of
such excess.  Such payment shall be applied to pay all amounts of principal
outstanding on the Loans pro rata in accordance with Section 3.2.  If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.




Section 2.6.  Continuation.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given.
 Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.7. or the Borrower’s failure to
comply with any of the terms of such Section.




Section 2.7.  Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
 Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted,





22



















(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.  




Section 2.8.  Notes.

(a)

Revolving Note.  The Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit F (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.




(b)

Records.  The date, amount, interest rate, Type and duration of Interest Periods
(if applicable) of each Loan made by each Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.




(c)

Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.




Section 2.9.  Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent; provided, however, if the
Borrower seeks to reduce the aggregate amount of the Commitments below
$5,000,000, then the Commitments shall all automatically and permanently be
reduced to zero.  The Agent will promptly transmit such notice to each Lender.
 The Commitments, once terminated or reduced may not be increased or reinstated.
 




Section 2.10.  Amount Limitations.  

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and no reduction of the Commitments
pursuant to Section 2.9. shall take effect, if immediately after the making of
such Loan or such reduction in the Commitments the aggregate principal amount of
all outstanding Revolving Loans would





23



















exceed the lesser of (a) the aggregate amount of the Commitments at such time or
(b) the Borrowing Base.




ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1.  Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.




Section 3.2.  Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) shall be made from the Lenders, each payment of
the Fees under Sections 3.6.(a) and (b) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.9. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Revolving Loans) or their
respective Revolving Loans (in the case of Conversions and





24



















Continuations of Revolving Loans) and the then current Interest Period for each
Lender’s portion of each Revolving Loan of such Type shall be coterminous.  




Section 3.3.  Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.




Section 3.4.  Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.




Section 3.5.  Minimum Amounts.

(a)

Borrowings and Conversions.  Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $10,000 in excess
thereof.  Each borrowing, Conversion and Continuation of LIBOR Loans shall be in
an aggregate minimum amount of $100,000 and integral multiples of $10,000 in
excess of that amount.




(b)

Prepayments.  Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $10,000 and integral multiples of $10,000 in excess
thereof (or, if less, the aggregate principal amount of Revolving Loans then
outstanding).  








25



















(c)

Reductions of Commitments.  Each reduction of the Commitments under Section 2.9.
shall be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof.




Section 3.6.  Fees.

(a)

Unused Fee. During the period from the Effective Date to but excluding the
Termination Date, the Borrower agrees to pay to the Agent for the account of the
Lenders an unused facility fee for each fiscal quarter of the Borrower with
respect to the average daily difference between the (i) aggregate amount of the
Commitments and (ii) the aggregate principal amount of all outstanding Revolving
Loans (the “Unused Amount”).  Such fee shall be computed by multiplying the
Unused Amount with respect to such quarter by the corresponding per annum rate
set forth below:




Unused Amount

Unused Fee

> $30,000,000

0.50%

< $30,000,000

0.25%




Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.




(b)

Up-front Fee.  On the Effective Date, the Borrower agrees to pay to the Agent,
for the account of each Lender, an up-front fee equal to 0.10% of such Lender’s
Commitment.




(c)

Administrative and Other Fees.  The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.




Section 3.7.  Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.




Section 3.8.  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.








26



















Section 3.9.  Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii).
 Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.




Section 3.10.  Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error.  The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.




Section 3.11.  Defaulting Lenders.

If for any reason any Lender shall fail or refuse to perform any of its
obligations under this Agreement or any other Loan Document to which it is a
party within the time period specified for performance of such obligation or, if
no time period is specified, if such failure or refusal continues for a period
of two Business Days after notice from the Agent (a “Defaulting Lender”), then
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or under Applicable Law, then such Defaulting
Lender’s right to participate in the administration of the Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Requisite Lenders, shall be
suspended during the pendency of such failure or refusal.  If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
 Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall not be paid to such





27



















Defaulting Lender and shall be held uninvested by the Agent and paid to such
Defaulting Lender upon such Defaulting Lender’s curing of its default.




Section 3.12.  Taxes.

(a)

Taxes Generally.  All payments by the Borrower of principal of, and interest on,
the Loans and all other Obligations shall be made free and clear of and without
deduction for any present or future excise, stamp or other taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges of any
nature whatsoever imposed by any taxing authority, but excluding (i) franchise
taxes, (ii) any taxes imposed on or measured by any Lender’s assets, net income,
receipts or branch profits, (iii) any taxes (other than withholding taxes) with
respect to the Agent or a Lender that would not be imposed but for a connection
between the Agent or such Lender and the jurisdiction imposing such taxes (other
than a connection arising solely by virtue of the activities of the Agent or
such Lender pursuant to or in respect of this Agreement or any other Loan
Document), and (iv)  any taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges to the extent imposed as a result of
the failure of the Agent or a Lender, as applicable, to provide and keep current
(to the extent legally able) any certificates, documents or other evidence
required to qualify for an exemption from, or reduced rate of, any such taxes
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges or required by the immediately following subsection (c) to be furnished
by the Agent or such Lender, as applicable (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:




(i)

pay directly to the relevant Governmental Authority the full amount required to
be so withheld or deducted;




(ii)

promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and




(iii)

pay to the Agent for its account or the account of the applicable Lender, as the
case may be, such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Agent or such Lender will equal the full
amount that the Agent or such Lender would have received had no such withholding
or deduction been required.




(b)

Tax Indemnification.  If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.




(c)

Tax Forms.  Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued





28



















pursuant thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Foreign Lender establishing that payments to
it hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax imposed under the Internal Revenue Code.  Each such Foreign Lender shall, to
the extent it may lawfully do so, (x) deliver further copies of such forms or
other appropriate certifications on or before the date that any such forms
expire or become obsolete and after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower or the Agent and (y)
obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Foreign Lender or the Agent, if it
is organized under the laws of a jurisdiction outside of the United States of
America, if such Foreign Lender or the Agent, as applicable, fails to comply
with the requirements of this subsection.  If any such Foreign Lender, to the
extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Agent may withhold from any payments to be made to such
Foreign Lender under any of the Loan Documents such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.




ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1.  Additional Costs; Capital Adequacy.

(a)

Additional Costs.  The Borrower shall promptly pay to the Agent for the account
of each affected Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), to the extent resulting from any Regulatory
Change that:  (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or its Commitment (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of
Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of





29



















credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).  




(b)

Lender’s Suspension of LIBOR Loans.  Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).




(c)

Notification and Determination of Additional Costs.  Each of the Agent and each
Lender agrees to notify the Borrower of any event occurring after the Agreement
Date entitling the Agent or such Lender to compensation under any of the
preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent).  The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section.  Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.




Section 4.2.  Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:




(a)

the Agent reasonably determines (which determination shall be conclusive) that
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or




(b)

the Agent reasonably determines (which determination shall be conclusive) that
Adjusted LIBOR will not adequately and fairly reflect the cost to the Lenders of
making or maintaining LIBOR Loans for such Interest Period;




then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make





30



















additional LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans
and the Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either repay such Loan or Convert such Loan into a Base
Rate Loan.




Section 4.3.  Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that it has become unlawful for such Lender to honor its
obligation to make or maintain LIBOR Loans hereunder, then such Lender shall
promptly notify the Borrower thereof (with a copy to the Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended until such time as such Lender may again
make and maintain LIBOR Loans (in which case the provisions of Section 4.6.
shall be applicable).




Section 4.4.  Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:




(a)

any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or




(b)

any failure by the Borrower for any reason (including, without limitation, the
failure of any of the applicable conditions precedent specified in Article V. to
be satisfied) to borrow a LIBOR Loan from such Lender on the requested date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation.




Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.




Section 4.5.  Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment
subject to and in accordance





31



















with the provisions of Section 12.5.(b) for a purchase price equal to the
aggregate principal balance of all Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Assignee.  Each of the Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Agent, such Affected Lender nor any
other Lender be obligated in any way whatsoever to initiate any such replacement
or to assist in finding an Assignee.  The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other Lenders.
 The terms of this Section shall not in any way limit the Borrower’s obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to Section 3.12. or 4.1. with respect to periods up to the date of
replacement.




Section 4.6.  Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:




(a)

to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and




(b)

all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.




If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.




Section 4.7.  Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided





32



















thereunder, so long as such designation is not materially disadvantageous to
such Lender as determined by such Lender in its sole discretion, except that
such Lender shall have no obligation to designate a Lending Office located in
the United States of America.




Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.







ARTICLE V. CONDITIONS PRECEDENT

Section 5.1.  Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the following conditions precedent:




(a)

The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:




(i)

counterparts of this Agreement executed by each of the parties hereto;




(ii)

Revolving Notes executed by the Borrower, payable to each Lender and complying
with the applicable provisions of Section 2.8.;




(iii)

the Guaranty executed by each Guarantor existing as of the Effective Date;




(iv)

an opinion of counsel to the Loan Parties, addressed to the Agent and the
Lenders, addressing the matters set forth in Exhibit G, which shall include,
without limitation, an opinion that the Obligations constitute “Senior Debt”
under, and as defined in, the Subordinated Indenture;




(v)

the articles of incorporation, articles of organization, certificate of limited
partnership or other comparable organizational instrument (if any) of the
Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;




(vi)

a certificate of good standing or certificate of similar meaning with respect to
each Loan Party issued as of a recent date by the Secretary of State of the
state of formation of each such Loan Party and certificates of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state department





33



















of taxation, as applicable) of each state in which such Loan Party is required
to be so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;




(vii)

a certificate of incumbency signed by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party with respect
to each of the officers of such Loan Party authorized to execute and deliver the
Loan Documents to which such Loan Party is a party, and in the case of the
Borrower, and the officers of the Borrower then authorized to deliver Notices of
Borrowing, Notices of Continuation and Notices of Conversion;




(viii)

copies certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of each Loan Party of (i) the by-laws of such Loan
Party, if a corporation, the operating agreement of such Loan Party, if a
limited liability company, the partnership agreement of such Loan Party, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;




(ix)

a certificate from a Responsible Officer of the Borrower to the effect that (a)
all representations and warranties of the Loan Parties contained in the Loan
Documents are true, correct and complete in all material respects, (b)
immediately after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default shall exist, (c) as of the Effective
Date, the Loan Parties, taken as a whole, are Solvent and (d) each of the
Borrower, its Subsidiaries and each other Loan Party has obtained all material
licenses or permits required (x) to do business as a small lender or small loan
business or (y) to sell insurance, in each case from each applicable
Governmental Authority in each state in which such Person is required to
maintain such a license or permit;




(x)

the Fees then due and payable under Section 3.6., and any other Fees payable to
the Agent and the Lenders on or prior to the Effective Date;




(xi)

a Compliance Certificate and Borrowing Base Certificate calculated as of
September 30, 2006 (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date);




(xii)

the results of a field audit and inspection conducted by the Agent or its agents
at the cost and expense of the Borrower, the results of which must be
satisfactory to the Agent in its sole discretion;




(xiii)

all documents, instruments and agreements relating to any intercompany loan
among the Borrower and/or its Subsidiaries, the terms and conditions of which
shall be satisfactory to the Agent in its sole discretion;








34



















(xiv)

all due diligence required by the Agent, satisfaction with the corporate and
capital structure of the Borrower and its Subsidiaries and with all legal, tax,
accounting ERISA, business and other matters relating to the Borrower and its
Subsidiaries, and final credit approval for the transactions contemplated by
this Agreement;




(xv)

a copy of the Credit and Collections Guidelines as in effect on the Agreement
Date; and




(xvi)

such other documents, agreements and instruments as the Agent on behalf of the
Lenders may reasonably request; and




Section 5.2.  Conditions Precedent to All Loans.

The obligations of the Lenders to make any Loans are subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party (including the representation set forth in Section 6.1(l)
hereof, except to the extent covered by clause (c) below), shall be true and
correct in all material respects on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents and (c) no Material Adverse Effect or material adverse effect on the
business prospects of the Borrower and its Subsidiaries taken as a whole shall
have occurred, in either case as a result of the occurrence of an event
specified in Section 8.6(r) hereof.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, if such Credit Event is the making of a Loan, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made that all conditions to the occurrence of such Credit Event contained in
this Article V. have been satisfied.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1.  Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:




(a)

Organization; Power; Qualification.  Each of the Borrower, its Subsidiaries and
the other Loan Parties is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified





35



















and is in good standing as a foreign corporation, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.




(b)

Ownership Structure.  As of the Agreement Date, Schedule 6.1.(b) is a complete
and correct list of all Subsidiaries of the Borrower and sets forth for each of
the Borrower and each of its Subsidiaries, (i) the jurisdiction of organization
of the Borrower and each Subsidiary, (ii) each Person holding any Equity
Interests in the Borrower and each Subsidiary, (iii) the nature of the Equity
Interests held by each such Person and (iv) the percentage of ownership of the
Borrower and each Subsidiary represented by such Equity Interests. Except as
disclosed in such Schedule, as of the Agreement Date (i) the holder of the each
of Equity Interests described in such Schedules owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in the Borrower and each Subsidiary shown to be
held by it on such Schedule, (ii) all of the issued and outstanding capital
stock of the Borrower and each Subsidiary organized as a corporation is validly
issued and (iii) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any of the Borrower or any Subsidiary.  




(c)

Authorization of Agreement, Etc.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder.  The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which the Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.




(d)

Compliance of Loan Documents with Laws, Etc.  The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
material indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may





36



















be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party.




(e)

Compliance with Law; Governmental Approvals.  Each of the Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.  In addition, each of the Borrower, each
Subsidiary and each other Loan Party has obtained all licenses or permits
required (x) to do business as a small lender or small loan business or (y) to
sell insurance, in each case from each applicable Governmental Authority in each
state in which such Person is required to maintain such a license or permit,
except for such failures which could not reasonably be expected to have a
Material Adverse Effect.




(f)

Title to Properties; Liens.  The Borrower and each of its Subsidiaries has legal
title to, or a valid leasehold interest in, its assets that are necessary for
the operation of its business.  As of the Agreement Date, there are no Liens
against any assets of the Borrower, any Subsidiary or any other Loan Party
except for the Liens listed on Schedule 6.1.(f).  




(g)

Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries.




(h)

Material Contracts.  Schedule 6.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts.  No event or condition
exists which with the giving of notice, the lapse of time, or both, would permit
any party to any such Material Contract to terminate such Material Contract or
accelerate any amounts owing pursuant thereto.




(i)

Litigation.  Except as set forth on Schedule 6.1.(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Borrower, any Subsidiary or
any other Loan Party or any of its respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect.  There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.




(j)

Taxes.  All federal, state and other tax returns of the Borrower, any Subsidiary
or any other Loan Party required by Applicable Law to be filed have been duly
filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6.  As of the Agreement Date, none of the United
States





37



















income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit.  All charges, accruals and reserves on the books of the Borrower
and each of its Subsidiaries and each other Loan Party in respect of any taxes
or other governmental charges are in accordance with GAAP.




(k)

Financial Statements.  The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2005, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the opinion thereon of
Deloitte & Touche LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ending June
30, 2006, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity of the Borrower and its consolidated Subsidiaries
for the period of four fiscal quarters ending on such date.  Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
 Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or in the notes thereto, except as referred to or reflected or
provided for in said financial statements.  




(l)

No Material Adverse Change.  Since December 31, 2005, there has been no material
adverse change in the business, assets, liabilities, financial condition,
results of operations or business of the Borrower and its Subsidiaries taken as
a whole.  The Borrower and its Subsidiaries and the other Loan Parties, taken as
a whole, are Solvent.




(m)

ERISA.  Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect.  As of the Agreement Date, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.




(n)

Not Plan Assets; No Prohibited Transaction.  None of the assets of the Borrower,
any Subsidiary or any other Loan Party constitute “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.  The execution, delivery and performance of this
Agreement and the other Loan Documents, and the





38



















borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.




(o)

Absence of Defaults.  Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its articles of incorporation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived, which, in any such case:
 (i) constitutes a Default or an Event of Default; or (ii) constitutes, or which
with the passage of time, the giving of notice, or both, would constitute, a
default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any agreement (other than this Agreement) or judgment, decree or
order to which the Borrower or any Subsidiary or other Loan Party is a party or
by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




(p)

Environmental Laws.  Each of the Borrower, its Subsidiaries and the other Loan
Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrower’s knowledge after due inquiry, threatened, against the Borrower,
its Subsidiaries and each other Loan Party relating in any way to Environmental
Laws.




(q)

Investment Company; Etc.  Neither the Borrower nor any Subsidiary nor any other
Loan Party is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.




(r)

Margin Stock.  Neither the Borrower, any Subsidiary nor any other Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.  








39



















(s)

Affiliate Transactions.  Except as permitted by Section 9.10., neither the
Borrower, any Subsidiary nor any other Loan Party is a party to any transaction
with an Affiliate.  




(t)

Intellectual Property.  Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted and as contemplated by the
Loan Documents, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright or other proprietary right of any other Person.  The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property.  No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property.
 The use of such Intellectual Property by the Borrower, its Subsidiaries and the
other Loan Parties, does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.




(u)

Business.  As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of (a) making consumer loans to individuals, (b) making
loans to individuals secured by mortgages encumbering residential real property,
(c) purchasing Sales Finance Papers, (d) selling credit insurance, (e) selling
auto club memberships, (f) tax return preparation and (g) other business
activities reasonably related to the foregoing.




(v)

Broker’s Fees.  No broker’s or finder’s fee, commission or similar compensation
will be payable with respect to the transactions contemplated hereby.  No other
similar fees or commissions will be payable by any Loan Party for any other
services rendered to the Borrower or any of its Subsidiaries ancillary to the
transactions contemplated hereby.




(w)

Accuracy and Completeness of Information.  No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with, pursuant to or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any Subsidiary or any other Loan Party in connection with, pursuant to or
relating in any way to this Agreement, present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).  All
financial





40



















projections and other forward looking statements prepared by or on behalf of the
Borrower, any Subsidiary or any other Loan Party that have been or may hereafter
be made available to the Agent or any Lender were or will be prepared in good
faith based on reasonable assumptions.  As of the Effective Date, no fact is
known to the Borrower which has had, or may in the future have (so far as the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.




(x)

Foreign Assets Control.  None of the Borrower, any Subsidiary or any Affiliate
of the Borrower: (i) is a Sanctioned Person, (ii) has any of its assets in
Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.




(y)

Finance Receivables.  The Finance Receivables included in the Borrowing Base (i)
represent bona fide loans or extensions of credit to Account Debtors in the
ordinary course of the Borrower’s business; (ii) there are no setoffs, claims or
disputes existing or asserted with respect thereto, and the Borrower has not
made any agreement with any Account Debtor for any extension of time for the
payment thereof, any compromise or settlement for less than the full amount
thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by the Borrower in
the ordinary course of business for prompt payment and disclosed to the Agent or
except as pursuant to the Credit & Collections Guidelines; (iii) to the
Borrower’s knowledge, there are no facts, events or occurrences that in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on the Borrower’s books and
records and any statements and other reports delivered to the Agent with respect
thereto; and (iv) the Borrower has not received any notice of proceedings or
actions that are threatened or pending against any Account Debtor that might
result in any adverse change in such Account Debtor’s financial condition other
than as disclosed to the Agent.  Further with respect to the Finance Receivables
included in the Borrowing Base (x) the amounts shown on such records and all
invoices, statements and collateral reports which may be delivered to the Agent
with respect thereto are actually and absolutely owing to the Borrower as
indicated thereon and are not in any way contingent; and (y) to the Borrower’s
knowledge, all Account Debtors have the capacity to contract.




(z)

Senior Debt.  The Obligations constitute “Senior Debt” under, and as defined in,
the Subordinated Indenture.




Section 6.2.  Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the





41



















Borrower in favor of the Agent or any of the Lenders under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.




ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:




Section 7.1.  Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.6., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.




Section 7.2.  Compliance with Applicable Law, Material Contracts and Licenses.

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with (a) all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party, the failure with which to comply
could give any other party thereto the right to terminate such Material Contract
or accelerate amounts owing pursuant thereto.  In addition, the Borrower shall,
and shall cause each Subsidiary and each other Loan Party to obtain and to
maintain in good standing each license or permit required (a) to do business as
a small lender or small loan business or (b) to sell insurance, in each case
from each applicable Governmental Authority in each state in which such Person
is required to maintain such a license or permit except where the failure to
obtain such license or permit is not reasonably likely to have a Material
Adverse Effect.




Section 7.3.  Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) 
make or cause to be made all needed and appropriate repairs, renewals,





42



















replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.




Section 7.4.  Conduct of Business.

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on, their respective businesses as described in Section 6.1.(u).




Section 7.5.  Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby; provided, however, that the Borrower and each Subsidiary may
self-insure each of their branch offices (but not the Home Office, which must be
insured as set forth above) so long as all documentation relating to Finance
Receivables located at such branch offices are stored in fire proof cabinets or
safes.




Section 7.6.  Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.




Section 7.7.  Visits and Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice as often as may be reasonably requested, but only
during normal business hours to: (a) visit and inspect all properties of the
Borrower or such Subsidiary or other Loan Party to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance.  The Borrower shall be responsible for the cost and expense of only
one such visit in each calendar year (unless a Default or Event of Default shall
exist, in which





43



















case the exercise by the Agent or such Lender of its rights under this Section
shall be at the sole cost and expense of the Borrower).  If requested by the
Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.




Section 7.8.  Use of Proceeds.

The Borrower shall use the proceeds of the Loans for general corporate purposes
only.  No part of the proceeds of any Loan will be used (a) for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or (b) to fund
any operations in, to finance any investments or activities in, or to make any
payments to, a Sanctioned Person or Sanctioned Entity.




Section 7.9.  Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.  If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party.  The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.




Section 7.10.  Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.




Section 7.11.  Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably





44



















necessary or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.




Section 7.12.  New Subsidiaries/Guarantors.

Within 30 days of any Person becoming a Subsidiary after the Effective Date, the
Borrower shall deliver to the Agent each of the following items, each in form
and substance satisfactory to the Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items that would have been delivered under
Sections 5.1.(a)(iv)-(xi) and (xi) if such Subsidiary had been one on the
Effective Date; provided, however, that neither T&T Corporation, a Georgia
corporation nor Franklin Securities shall not be required to be a Guarantor.




ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:




Section 8.1.  Interim Financial Statements.

(a)

As soon as available and in any event within either (i) 30 days of the end of
each month other than March, June, September and December, or (ii) 45 days of
the end of each of March, June, September and December, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows (and in the case of cash flows, only for the
financial statements delivered under clause (ii)) of the Borrower and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer or
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).




(b)

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).  








45



















Section 8.2.  Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 120 days after the end of each fiscal year of the Borrower) (including
without limitation, the fiscal year ending December 31, 2006), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, the budget for such fiscal year and
management’s discussion and analysis of all of the foregoing, all of which shall
be (a) certified by the chief executive officer or chief financial officer of
the Borrower, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon of
independent certified public accountants of recognized national standing
acceptable to the Agent, whose certificate shall not include any “going concern”
or like qualification, exception or explanation, or any qualification or
exception as to scope, or any other qualification.  




Section 8.3.  Projections.

Concurrently with the delivery of the year-end financial statements required to
be delivered by Section 8.2., the Borrower shall furnish to the Agent the
budget, income and expense projections prepared on an annual basis for the
immediately succeeding fiscal year, in form and substance satisfactory to Agent
in its reasonable discretion.




Section 8.4.  Compliance Certificate.

Concurrently with the delivery of the financial statements required to be
delivered pursuant to Section 8.1.(a), a certificate substantially in the form
of Exhibit H (a “Compliance Certificate”) executed by the chief financial
officer of the Borrower: (a) setting forth in reasonable detail as at the end of
such fiscal period, the calculations required to establish whether or not the
Borrower was in compliance with the covenants contained in Sections 9.1. and
9.14., (b) setting forth in reasonable detail as at the end of such fiscal
period, the calculations required to establish whether the ratio of (i) the
Provision for Loan Losses divided by (ii) Net Charge-Offs, is less than 1.00 to
1.00 as at any date of determination, all determined on a rolling four-quarter
basis; provided, however that if such ratio is less than 1.00 to 1.00 as at any
date of determination, then, for each fiscal quarter thereafter, the Borrower
shall determine Provision for Loan Losses either (x) as required by GAAP or (y)
as recommended by Deloitte & Touche LLP or any replacement public accounting
firm selected by the Borrower and approved by the Agent in its reasonable
discretion, and (c) stating that, to the best of his or her knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.  








46



















Section 8.5.  Borrowing Base Certificate.

Concurrently with the delivery of the interim financial statements required to
be delivered pursuant to Section 8.1.(a), the Borrower shall deliver to the
Agent and each of the Lenders a Borrowing Base Certificate for the Borrower
computed as of the last day of such month and signed by the chief financial
officer the Borrower.




Section 8.6.  Other Information.

(a)

Management Reports.  Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants;




(b)

Securities Filings.  Within 10 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Borrower, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;




(c)

Shareholder Information.  Promptly upon the mailing thereof to the shareholders
of the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;




(d)

ERISA.  If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Borrower setting forth details as to such occurrence and the action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;








47



















(e)

Litigation.  To the extent the Borrower or any Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of the Borrower or any of its
Subsidiaries are being audited;




(f)

Modification of Organizational Documents.  A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents, the effect of which is to change the
type of business organization or to change the state of incorporation or
organization of the Borrower or any other Loan Party within 10 Business Days
after the effectiveness thereof;




(g)

Change of Management or Financial Condition.  Prompt notice of any change of
personnel of any of the offices of Chairman, Vice Chairman, Chief Executive
Officer, President, Vice President, Chief Financial Officer or Chief Operations
Officer of the Borrower, any Subsidiary or any other Loan Party and any change
in the business, assets, liabilities, financial condition, results of operations
of the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;




(h)

Default.  Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;




(i)

Judgments.  Prompt notice of any order, judgment or decree in excess of $500,000
having been entered against the Borrower, any Subsidiary or any other Loan Party
or any of their respective properties or assets;




(j)

Notice of Violations of Law.  Prompt notice if the Borrower, any Subsidiary or
any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which, in
either case, could reasonably be expected to have a Material Adverse Effect;




(k)

Subsidiary.  Notice of any Person becoming a Subsidiary within 30 days thereof;




(l)

Material Asset Sales.  Prompt notice of the sale, transfer or other disposition
of any material assets of the Borrower, any Subsidiary or any other Loan Party
to any Person other than the Borrower, any Subsidiary or any other Loan Party;








48



















(m)

Patriot Act Information.  From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)); and




(n)

Material Contracts.  Promptly upon entering into any Material Contract after the
Agreement Date, a copy to the Agent of such Material Contract.




(o)

Suspension or Termination of Licenses.  Prompt notice of the suspension,
termination, or cancellation, for whatever reason, of any of the licenses or
permits the Borrower, any Subsidiary or any Loan Party is required to maintain
(a) to do business as a small lender or small loan business or (b) to sell
insurance, in each case from each applicable Governmental Authority in each
state in which such Person is required to maintain such a license or permit.




(p)

Finance Receivables.  Concurrently with the delivery of the annual statements
pursuant to Section 8.2., or upon the reasonable request of the Agent, deliver a
current year report regarding the Finance Receivables included in the Borrowing
Base for the 12-month period immediately preceding the date of such report, in
form and substance reasonably satisfactory to the Agent.




(q)

Permitted Insurance Subsidiary Dividend.  No later than March 15th of each year,
the amount of Permitted Insurance Subsidiary Dividend for such year.




(r)

Adverse Legislation or Regulation.  Borrower shall deliver written notice to the
Agent of the enactment, promulgation or issue by any Governmental Authority of
any legislation, regulation or order that could reasonably be expected to result
in a Material Adverse Effect or a material adverse effect on the business
prospects of the Borrower and its Subsidiaries taken as a whole, not later than
10 days of the Borrower or any Subsidiary becoming aware of such enactment,
promulgation or order.  Not later than 60 days after the delivery of such notice
to the Agent, the Borrower shall deliver, in writing, a plan outlining the steps
that the Borrower or its Subsidiaries intend to take to mitigate the effects of
such legislation, regulation or order.




ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:




Section 9.1.  Financial Covenants.

The Borrower shall not permit:




(a)

Minimum Consolidated Interest Coverage Ratio.  Its Consolidated Interest
Coverage Ratio to be less than 1.40 to 1.00 as of the last day of each of the
Borrower’s fiscal quarters.




(b)

Minimum Consolidated Tangible Net Worth.  Its Consolidated Tangible Net Worth at
the end of each of the Borrower’s fiscal quarters to be less than an amount
equal to





49



















(i) $80,000,000, plus (ii) 75% of positive Consolidated Net Income (determined
on a cumulative basis for all fiscal years of the Borrower but only calculated
once per year as of the end of each fiscal year, commencing with the fiscal year
ending December 31, 2006); provided, however, that if Consolidated Net Income is
negative in any fiscal year, the amount added for such fiscal year shall be
zero, and such negative Consolidated Net Income shall not reduce the amount of
Consolidated Net Income accumulated in any previous fiscal year.




(c)

Maximum Ratio of Senior Debt plus Consolidated Subordinated Debt to Consolidated
Tangible Net Worth.  The ratio of (i) the sum of: (x) the aggregate principal
amount of all Senior Debt outstanding at such time plus (y) the aggregate
Consolidated Subordinated Debt, divided by (ii) Consolidated Tangible Net Worth,
to exceed 3.50 to 1.00 on the last day of each of the Borrower’s fiscal
quarters.




(d)

Maximum Ratio of Senior Debt to Consolidated Tangible Net Worth plus
Consolidated Subordinated Debt.  The ratio of (i) the aggregate principal amount
of all Senior Debt outstanding at such time divided by (ii) the sum of: (x)
 Consolidated Tangible Net Worth plus (y) Consolidated Subordinated Debt, to
exceed 1.50 to 1.00 on the last day of each of the Borrower’s fiscal quarters.




Section 9.2.  Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that:




(a)

the Borrower’s Subsidiaries may declare and make Restricted Payments to the
Borrower or to any other Subsidiary so long as no Default or Event of Default
would result therefrom;




(b)

the Borrower may make (i) the Permitted Tax Distributions and (ii) other
Restricted Payments in respect of its Equity Interests in the nature of
dividends, stock repurchases or redemptions, so long as in the case of any
payment under this clause (ii) (A) no Default or Event of Default has occurred
or would result therefrom, and (B) the aggregate amount of all such dividends,
repurchases or redemptions does not exceed $5,000,000 from and after the
Effective Date; and




(c)

the Borrower may make scheduled interest or principal payments with respect to
the Indebtedness permitted pursuant to Section 9.3.(f) so long as (i) no Default
or Event of Default has occurred or would result therefrom and (ii) such
payments are made pursuant to the terms of any applicable subordination
agreement.




Notwithstanding anything in this Section to the contrary, no Loan Party shall
declare or make any Restricted Payment that is prohibited by insurance or other
Applicable Law.








50



















Section 9.3.  Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary (other than T&T
Corporation) or any other Loan Party to, incur, assume, or otherwise become
obligated in respect of any Indebtedness except:




(a)

contingent liabilities arising out of the endorsement of negotiable instruments
in the ordinary course of collection or similar transactions in the ordinary
course of business;




(b)

purchase money Indebtedness (including Capitalized Lease Obligations) incurred
in connection with Capital Expenditures permitted by Section 9.14.;




(c)

the Obligations;




(d)

Indebtedness incurred in connection with the Senior Demand Notes, the Commercial
Paper and Subordinated Notes;




(e)

 the Guaranties permitted by Section 9.13. hereof; and




(f)

intercompany loans among the Borrower and the other Loan Parties that are
permitted by Applicable Law, provided that (i) the outstanding aggregate
principal amount of all such loans do not exceed $1,000,000 at any time and (ii)
such loans are subordinated to the Obligations pursuant to a subordination
agreement in form and substance satisfactory to Agent in its reasonable
discretion provided that no subordination will be required or effective to the
extent it is prohibited by Applicable Law or any Governmental Authority.




Section 9.4.  Investments.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:




(a)

Investments existing on the Agreement Date and disclosed on Schedule 9.4.;




(b)

Investments in Subsidiaries (i) in existence on the Agreement Date and disclosed
on Schedule 6.1.(b) and (ii) wholly owned Subsidiaries owned by the Borrower or
another wholly owned Subsidiary so long as: (x) the Borrower and such new
Subsidiary comply with the provisions of Section 7.16 hereof and (y) such new
Subsidiary is not created or formed in connection with a Permitted Acquisition
unless such creation or formation is permitted by clause (c) of this
Section 9.4;




(c)

Permitted Acquisitions;




(d)

Investments in Cash Equivalents and Marketable Securities;




(e)

Investments by Frandisco Life and Frandisco Property (i) of cash not otherwise
held in reserve or restricted pursuant to insurance or other Applicable Law,
(ii) in Cash





51



















Equivalents and Marketable Securities, (iii) made in the ordinary course of
business and (iv) not prohibited by insurance or other Applicable Law;




(f)

Investments consisting of (i) intercompany loans permitted by Section 9.3.(f) or
(ii) loans to Insiders, provided that outstanding aggregate principal amount of
all such loans to Insiders (other than any loans to Insiders set forth on
Schedule 9.4 or intercompany loans permitted by the immediately proceeding
clause (i)) do not exceed $1,000,000 at any time outstanding;




(g)

Other Investments in an outstanding aggregate principal amount not to exceed
$250,000 at any time;




(h)

Notes payable received in connection with the bankruptcy or  reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers; and




(i)

Finance Receivables Pool Purchases, provided that (i) the aggregate total
consideration (including cash and non-cash consideration) paid in connection
with any Finance Receivables Pool Purchase, when taken together with the
aggregate total consideration paid in connection with all Finance Receivables
Pool Purchases and Acquisitions consummated during any fiscal year of the
Borrower shall not exceed $4,000,000 and (ii) the aggregate total consideration
(including cash and non-cash consideration) paid in connection with all Finance
Receivables Pool Purchases and Acquisitions consummated during the term of this
Agreement, shall not exceed $12,000,000.




Section 9.5.  Liens; Negative Pledges; Other Matters.

(a)

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, create, assume, or incur any Lien other than Permitted Liens.




(b)

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement evidencing a lease, or purchase
money Indebtedness or a Capitalized Lease Obligations permitted under Section
9.3(b), so long as such Negative Pledge only relates to the fixed capital asset
acquired with the proceeds of such Indebtedness or the asset leased; or (ii) in
an agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.




(c)

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (other than as set forth
herein or other than rules or regulations applicable to the Insurance
Subsidiaries promulgated by the Office of the Commissioner of Insurance of the
State of Georgia or by another Governmental Authority) on the ability of any
Subsidiary to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any
Subsidiary; (iii) make loans or advances to the





52



















Borrower or any Subsidiary; (iv) transfer any of its property or assets to the
Borrower or any Subsidiary; or (v) guaranty the Obligations owing to the Agent
and the Lenders.




Section 9.6.  Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any of its assets,
whether now owned or hereafter acquired; provided, however, that:




(a)

The Borrower and its Subsidiaries may (i) sell Cash Equivalents, (ii) sell or
otherwise dispose obsolete or worn out property or other property not necessary
for operations, disposed of in the ordinary course of business, (iii) sell
Charged-Off Finance Receivables and (iv) sell pools of Finance Receivables in
connection with the closing of an office of the Borrowers or one of its
Subsidiaries, so long as (A) the aggregate face amount of Finance Receivables
sold pursuant to clause (iv) during the term of this Agreement does not exceed
$1,000,000 and (B) the proceeds of any such sale repay any Loans or other
Obligations then outstanding; and




(b)

The Borrower may merge with, and may sell, transfer or dispose of assets in the
ordinary course of business to, a Subsidiary, and a Subsidiary may merge with,
and may sell, transfer or dispose of assets in the ordinary course of business
to, the Borrower or another Subsidiary; provided, however, that if the Borrower
is a party to any such merger, it shall be the survivor thereof.




Section 9.7.  Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.




Section 9.8.  Modifications of Organizational Documents; Change in Business;
Credit and Collection Guidelines.  

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.  In addition, the Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, enter into a
line of business other than as set forth in Section 6.1.(u). The Borrower shall
not amend, restate or otherwise modify the Credit and Collections Guidelines
(a) without the prior written consent of the Required Lenders if the result of
such amendment, restatement or modification is that the Credit and Collections
Guidelines become less restrictive or (b) without giving the Lenders prior
written notice if the result of such amendment, restatement or modification is
that the Credit and Collections Guidelines become more restrictive.








53



















Section 9.9.  Modifications to Material Contracts.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment or modification to any Material Contract which
could reasonably be expected to have a Material Adverse Effect.




Section 9.10.  Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of the business of the Borrower or any of its Subsidiaries
and upon fair and reasonable terms which are no less favorable to the Borrower
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and except for the loan to
Deborah Guimond, as trustee and the loan by the Borrower to CFL Properties, LLP,
in each case, as more particularly set forth on Schedule 9.4. hereto.




Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.




Section 9.12.  Sale/Leaseback.

The Borrower shall not, and shall not permit any Subsidiary to, enter into any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.




Section 9.13.  Guaranties.

The Borrower shall not, and shall not permit any Subsidiary to, guaranty,
endorse or otherwise in any way become or be responsible for any obligations of
any other Person, whether directly or indirectly by agreement to purchase the
Indebtedness of any other Person or through the purchase of goods, supplies or
services, or maintenance of working capital or other balance sheet covenants or
conditions, or by way of stock purchase, capital contribution, advance or loan
for the purpose of paying or discharging any Indebtedness or obligation of such
other Person or otherwise, other than the following: (a) endorsements of
instruments or items of payment for collection in the ordinary course of
business, (b) guaranties of the Obligations and guaranties by the Borrower of
the Indebtedness of the Insurance Subsidiaries so long as such guarantied
Indebtedness is permitted by Section 9.3.




Section 9.14.  Capital Expenditures.

The Borrower shall not, and shall not permit any Subsidiary to, make Capital
Expenditures in excess of $3,500,000 in the aggregate during any fiscal year.








54



















Section 9.15.  Speculative Transactions.

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any transaction involving commodity options or futures contracts or any
similar speculative transactions.




ARTICLE X. DEFAULT

Section 10.1.  Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:




(a)

Default in Payment of Principal, Interest and Other Obligations.  (i) The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans; or (ii) the
Borrower shall fail to pay any interest on any of the Loans or any of the other
payment Obligations under this Agreement or any other Loan Document or any other
Loan Party shall fail to pay when due any payment Obligation owing by such other
Loan Party under any Loan Document to which it is a party, and such failure
shall continue for a period of 5 days.




(b)

Default in Performance.  (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Sections 8.1., 8.2., 8.3.,
8.4., 8.5., 8.6.(h) or in Article IX. or (ii) the Borrower or any other Loan
Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Borrower has received written notice of such failure from the Agent.




(c)

Misrepresentations.  Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Loan Party to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading, in light
of the circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.




(d)

Indebtedness Cross-Default.




(i)

The Borrower, any Subsidiary or any other Loan Party shall fail to pay when due
and payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness having an aggregate outstanding principal amount
of $1,000,000 or more (“Material Indebtedness”);








55



















(ii)

(x) the maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (except as expressly
permitted herein); or




(iii)

any other event shall have occurred and be continuing which permits any holder
or holders of Material Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, to accelerate the maturity of any
such Material Indebtedness or require any such Material Indebtedness to be
prepaid or repurchased prior to its stated maturity.




(e)

Voluntary Bankruptcy Proceeding.  The Borrower or any other Loan Party shall:
 (i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.




(f)

Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower or any other Loan Party in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Borrower or such
other Loan Party (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.




(g)

Litigation; Enforceability.  The Borrower or any other Loan Party shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).








56



















(h)

Judgment.  A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower or any other Loan Party, by any court or
other tribunal and (i) such judgment or order shall continue for a period of 30
days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) (x) the amount of such judgment or order as to
which the applicable insurance carrier has denied liability or (y) the total
amount of such judgment or order if no insurance is available, exceeds,
individually or together with all other such outstanding judgments or orders
entered against the Borrower, such Subsidiaries and such other Loan Parties,
$1,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such injunction or judgment could reasonably be expected to have a Material
Adverse Effect.




(j)

Attachment.  A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower or any other Loan Party which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $1,000,000 in amount and such warrant, writ, execution
or process shall not be discharged, vacated, stayed or bonded for a period of 30
days; provided, however, that if a bond has been issued in favor of the claimant
or other Person obtaining such warrant, writ, execution or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.




(k)

ERISA.  Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $1,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $1,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $1,000,000.




(l)

Loan Documents.  An Event of Default (as defined therein) shall occur under any
of the other Loan Documents.




(m)

Change of Control/Change in Management.  




(i)

The holders of the Equity Interests of the Borrower as set forth on Schedule
6.1(b) hereto shall cease, either directly or indirectly, to own at least 75% of
the total voting power of the then outstanding Equity Interests of the Borrower;








57



















(ii)

During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or




(iii)

If Ben F. Cheek IV or Virginia C. Herring cease for any reason to be principally
involved in the senior management of the Borrower, and the Borrower shall have
failed to replace the resulting vacancies in senior management with individuals
reasonably acceptable to the Requisite Lenders within a period of 60 days;
provided, however, such period shall be increased to 180 days in the event the
reason for such failure to be principally involved in the senior management of
the Borrower occurs because of sudden death or a sudden incapacitating
disability.




Section 10.2.  Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:




(a)

Acceleration; Termination of Facilities.




(i)

Automatic.  Upon the occurrence of an Event of Default specified in
Section 10.1.(e) or 10.1.(f), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (ii) all of the other
Obligations, including, but not limited to, the other amounts owed to the Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans shall all immediately and automatically terminate.




(ii)

Optional.  If any other Event of Default shall exist, the Agent shall, at the
direction of the Requisite Lenders:  (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (2) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Agent under this Agreement, the Notes or any of the other
Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder.  








58



















(b)

Loan Documents.  The Requisite Lenders may direct the Agent to, and the Agent if
so directed shall, exercise any and all of its rights under any and all of the
other Loan Documents.




(c)

Applicable Law.  The Requisite Lenders may direct the Agent to, and the Agent if
so directed shall, exercise all other rights and remedies it may have under any
Applicable Law.




(d)

Appointment of Receiver.  To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without regard to
the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver, and the Agent shall endeavor to give
notice to the Borrower of such appointment, but the failure to give such notice
shall not result in any liability whatsoever on the part of the Agent and shall
not impair the Agent’s right to appoint such a receiver.




Section 10.3.  Remedies Upon Default.

Upon the commencement of any case or proceeding specified in Section 10.1.(f),
the Commitments shall immediately and automatically terminate.  




Section 10.4.  Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:




(a)

amounts due the Agent in respect of fees and expenses due under Section 12.2.;




(b)

amounts due the Lenders in respect of fees and expenses due under Section 12.2.,
pro rata in the amount then due each Lender;




(c)

payments of interest on all Loans, to be applied for the ratable benefit of the
Lenders;




(d)

payments of principal of all Loans to be applied for the ratable benefit of the
Lenders;




(e)

amounts due the Agent and the Lenders pursuant to Sections 11.7. and 12.9.;




(h)

payment of all other Obligations and other amounts due and owing by the Borrower
and the other Loan Parties under any of the Loan Documents, if any, to be
applied for the ratable benefit of the Lenders; and





59






















(i)

any amount remaining after application as provided above, shall be paid to the
Borrower or whomever else may be legally entitled thereto.




Section 10.5.  Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.




Section 10.6.  Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law.
 In exercising their respective rights and remedies the Agent and the Lenders
may be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.




ARTICLE XI. THE AGENT

Section 11.1.  Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the





60



















terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.  




Section 11.2.  Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to
Section 5.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.  








61



















Section 11.3.  Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.




Section 11.4.  Wachovia as Lender.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.




Section 11.5.  Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Borrower in respect of the matter or issue to be resolved,
and (d) shall include the Agent’s recommended course of action or determination
in respect thereof.  In the event that any Lender objects or fails to respond to
the recommendations or determination of the Agent, upon the written request of
the Agent, such Lender shall assign to an Assignee designated by the Agent, at
par plus accrued and unpaid interest and fees, and without recourse, all of its
interests, rights and obligations hereunder (including its Commitment and the
Loans owing to it hereunder) pursuant to Section 12.5.(b) hereof.








62



















Section 11.6.  Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
 Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.




Section 11.7.  Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure





63



















results from the Agent following the advice of counsel to the Agent of which
advice the Lenders have received notice.  Without limiting the generality of the
foregoing but subject to the preceding proviso, each Lender agrees to reimburse
the Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees of the counsel(s) of the
Agent’s own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws.  Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.




Section 11.8.  Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent).  If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents.  After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XI. shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
the Loan Documents.








64



















ARTICLE XII. MISCELLANEOUS

Section 12.1.  Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:




If to the Borrower:




1st Franklin Financial Corporation

213 East Tugalo Street

Toccoa, Georgia 30677

Attn:  Roger Guimond

Telephone:

(706) 282-1620

Telecopy:

(706) 282-0355




If to the Agent:




Wachovia Bank, National Association

171 17th Street, 5th Floor

Atlanta, Georgia 30363

Attn:  Donald Dalton

Telephone:

(404) 214-6288

Telecopy:

(404) 214-7309




And




Attn:  Samantha Jones

Telephone:

(404) 877-6636

Telecopy:

(404) 214-7309




If to a Lender:




To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the administrative questionnaire required by the
Agent and provided by such Lender;




or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
 Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a





65



















Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to any other Person.




Section 12.2.  Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Agent, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Section 10.1.(e) or 10.1.(f), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.




Section 12.3.  Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, each affiliate of the Agent
or any Lender, and each Participant, at any time while an Event of Default
exists, but in the case of a Lender, an affiliate of a Lender or a Participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, any such
affiliate of the Agent or such Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such obligations shall be contingent or
unmatured.  In the event that the Agent, any Lender or any Affiliate of any
Lender exercises the foregoing right of setoff, such Person shall use its
commercially reasonable





66



















efforts to notify the Borrower thereof prior to or substantially
contemporaneously with such exercise of the foregoing right of setoff, but
neither the Agent nor any Lender shall bear any liability whatsoever to any
Person for a failure to deliver such notice and any failure to give such notice
shall not impair the Agent’s or such Lender’s right to setoff, and the Borrower
and any other Person waives any such notice.




Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.  

(a)

EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.




(b)

EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE FEDERAL
DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA AND ANY STATE COURT LOCATED
IN GEORGIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.




(c)

THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE





67



















HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.




Section 12.5.  Successors and Assigns.

(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the affiliates and the partners,
directors, officers, employees, agents and advisors of the Agent and the Lenders
and of their respective affiliates) any legal or equitable right, remedy or
claim under or by reason of this Agreement.




(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees (an “Assignee”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:




(i)

Minimum Amounts.  




(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an affiliate of a Lender, no minimum amount need be
assigned; and




(B)

in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 unless each of the Agent and, so long as no Default or
Event of Default shall exist, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).








68



















(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned.




(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by clause (i)(B) of this subsection (b) and, in addition:




(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender or an
affiliate of a Lender; and




(B)

the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Commitment if such
assignment is to a Person that is not already a Lender with a Commitment or an
affiliate of such Lender.




(iv)

Assignment and Acceptance.  The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for each assignment, and the assignee, if it is
not a Lender, shall deliver to the Agent an administrative questionnaire in the
form customarily required by the Agent.




(v)

No Assignment to Borrower.  No such assignment shall be made to the Borrower or
any of the Borrower’s Affiliates or Subsidiaries.




(vi)

No Assignment to Natural Persons.  No such assignment shall be made to a natural
person.




Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).








69



















(c)

Register.  The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.




(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in
Section 12.6. (b) that adversely affects such Participant.  Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 4.1., 4.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Upon request from the
Agent, a Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder.




(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.12. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Agent, to comply with Section 3.12.(c) as though it were a
Lender.  




(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided





70



















that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  




(g)

No Registration.  Each Lender agrees that, without the prior written consent of
the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.  




Section 12.6.  Amendments.

(a)

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).




(b)

Notwithstanding the foregoing, without the prior written consent of each Lender
adversely affected thereby, no amendment, waiver or consent shall do any of the
following:




(i)

increase the Commitments of the Lenders or subject the Lenders to any additional
obligations;




(ii)

reduce the principal of, or interest that has accrued or the rates of interest
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;




(iii)

reduce the amount of any Fees payable hereunder or postpone any date fixed for
payment thereof;




(iv)

modify the definition of the term “Termination Date” or otherwise postpone any
date fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due);




(v)

amend or otherwise modify the provisions of Section 3.2.;




(vi)

modify the definition of the term “Requisite Lenders” or otherwise modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;








71



















(vii) 

release any Guarantor from its obligations under the Guaranty;




(viii)

amend or otherwise modify the provisions of Section 2.10.;




(ix)

increase the number of Interest Periods permitted with respect to Loans under
Section 2.3.




(x)

modify the definition of the term “Borrowing Base” to the extent such
modification would have the effect of making more credit available.




(c)

No amendment, waiver or consent, unless in writing and signed by the Agent, in
such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.    




(d)

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein.  Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.




Section 12.7.  Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party.  Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.




Section 12.8.  Confidentiality.

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its affiliates’ respective directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over





72



















it, (c) to the extent required by Applicable Laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement with a Lender or the Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee or Participant, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section actually know by the Agent or such Lender to be a breach of this
Section or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower.  Notwithstanding the foregoing, the
Agent and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Agent or such Lender or in
accordance with the regulatory compliance policy of the Agent or such Lender.
 As used in this Section, the term “Information” means all information received
from the Borrower, any other Loan Party or any Subsidiary or Affiliate relating
to any Credit Party or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower, any other Loan Party or any
Subsidiary or Affiliate, provided that, in the case of any such information
received from the Borrower, any other Loan Party or any Subsidiary or Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.




Section 12.9.  Indemnification.

(a)

The Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, each of the Lenders, any affiliate of the Agent or any Lender, and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”):  losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith , but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section  3.12. or
4.1. or expressly excluded from the coverage of such Section  3.12. or 4.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans hereunder; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loans; (iv) the Agent’s
or any Lender’s entering into this





73



















Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.




(b)

The Borrower’s indemnification obligations under this Section 12.9. shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.




(c)

This indemnification shall apply to any Indemnity Proceeding arising during the
pendency of any bankruptcy proceeding filed by or against the Borrower and/or
any Subsidiary.




(d)

All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party





74



















notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder, upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.




(e)

An Indemnified Party may conduct its own investigation and defense of, and may
formulate its own strategy with respect to, any Indemnity Proceeding covered by
this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower.  No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party.  Notwithstanding the foregoing, an Indemnified Party may
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower where (x) no monetary relief is sought against such
Indemnified Party in such Indemnity Proceeding or (y) there is an allegation of
a violation of law by such Indemnified Party.  




(f)

If and to the extent that the obligations of the Borrower under this Section are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.




(g)

The Borrower’s obligations under this Section shall survive any termination of
this Agreement and the other Loan Documents and the payment in full in cash of
the Obligations, and are in addition to, and not in substitution of, any other
of their obligations set forth in this Agreement or any other Loan Document to
which it is a party.




Section 12.10.  Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate.  The indemnities to which the Agent, the Lenders are entitled under
the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and 12.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4., shall continue in full force and effect and shall
protect the Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.




Section 12.11.  Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.








75



















Section 12.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.




Section 12.13.  Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.




Section 12.14.  Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.




Section 12.15.  Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.




Section 12.16.  Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.




Section 12.17.  Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject





76



















matter hereof and thereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto.  There are no oral agreements among the parties hereto.




Section 12.18.  Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.




[Signatures on Following Pages]








77



















IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.










1ST FRANKLIN FINANCIAL CORPORATION







By:         /s/ A. Roger Guimond

     Name:  A. Roger Guimond

     Title:    Executive Vice President / CFO




































































































[Signatures Continued on Next Page]





78



















[Signature Page to Credit Agreement

with 1st Franklin Financial Corporation]







WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender







By:         /s/ Samantha W. Jones

     Name:  Samantha W. Jones

     Title:    Vice President




Commitment Amount:




$30,000,000.00




Lending Office (all Types of Loans):




Wachovia Bank, National Association

171 17th Street, 5th Floor

Atlanta, Georgia 30363

Attn:  Donald Dalton

Telephone:

(404) 877-6636

Telecopy:

(404) 214-7309














































[Signatures Continued on Next Page]





79



















[Signature Page to Credit Agreement

with 1st Franklin Financial Corporation]







BMO CAPITAL MARKETS FINANCING, INC., as a Lender







By:         /s/ Michael S. Cameli

     Name:  Michael S. Cameli

     Title:    Director




Commitment Amount:




$20,000,000.00







Lending Office (all Types of Loans):




________________________________

________________________________

________________________________

________________________________

Attn: _______________

Telephone:

(___) __________

Telecopy:

(___) __________























80








